Order entered June 6, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-01708-CV

                                 HAL RACHAL, JR., Appellant

                                                 V.

                             LETKIEWICZ & FOSTER, Appellee

                            On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. PR-09-2413-2

                                             ORDER
       We GRANT appellant’s June 3, 2013 motion for an extension of time to file a reply

brief. Appellant shall file his reply brief on or before July 3, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE